TebRal, J.,
delivered the opinion of the court.
The appellees sued appellant for attorney fees in five distinct collections of as many claims, in the sum of $339.50, and recovered judgment for $150.52. The plaintiffs below sought to prove their general retainer as the attorneys of the defendant association in all their business at Clarksdale and neighborhood by the declarations of the traveling agent, who established the branch agency at Clarksdale. The plaintiffs sought to prove that collections made by other persons should have been placed with them. There was no evidence of his authority to engage counsel for the company except his un-sworn statement. The burden of proof lay upon the plaintiff, and it is the uniform authority of the books that the declarations of one assuming to act as the agent of another are insufficient to prove the relation. 1 Am. & Eng. Ene. L., 969.
The plaintiff by their evidence failed to show any cause of action against the defendant, and the verdict and judgment should have been for the building and loan association.

Reversed and remanded.